[Cite as State v. Mavrakis, 2015-Ohio-4902.]


STATE OF OHIO                     )                IN THE COURT OF APPEALS
                                  )ss:             NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                      C.A. No.      27457

        Appellee

        v.                                         APPEAL FROM JUDGMENT
                                                   ENTERED IN THE
TONY A. MAVRAKIS                                   COURT OF COMMON PLEAS
                                                   COUNTY OF SUMMIT, OHIO
        Appellant                                  CASE No.   CR 2013 10 2872

                                 DECISION AND JOURNAL ENTRY

Dated: November 25, 2015



        WHITMORE, Judge.

        {¶1} Appellant, Tony A. Mavrakis, appeals his conviction and sentence from the

Summit County Court of Common Pleas. This Court affirms.

                                               I

        {¶2} This case involves the actions Mavrakis took after he and Robert G. Fye had a

dispute apparently involving the ownership of a car. Mavrakis, who was under a lifetime license

suspension, was pulled over while driving the car. As a result, the car was towed. Fye, who was

concerned there might “be an issue,” sought and received police assistance to retrieve the keys

from Mavrakis in order to claim the car from the tow yard.

        {¶3} Later that day, Mavrakis went to Fye’s apartment with a bayonet demanding that

the car be returned to him. Fye was not home, but his grandmother and uncle were. Mavrakis

beat on the door with the bayonet for approximately two minutes. At some point, the uncle
                                                2


turned the latch to the lock. Mavrakis, then, pushed open the door and entered the apartment

with “rage in his eyes.”

       {¶4} He demanded that the grandmother call Fye. She claimed that she was unable to

do so because she did not have a phone. Mavrakis was swinging the bayonet and smashing

things including a television set, glass coffee table, shelving, pictures and nicknacks. While this

was happening, the grandmother secretly passed her cell phone to the uncle who exited the

apartment and called 911. The uncle waited in hiding until the police arrived.

       {¶5} Before the police arrived, Mavrakis left the apartment and called Fye’s sister.

During that call, Mavrakis threatened that, if Fye wanted his grandmother and uncle to live, he

had better bring the car back. He further threatened, “I’m gonna and kill your m***f***ing dad,

too, if he don’t bring my m***f***ing car back.”

       {¶6} Mavrakis proceeded to a muffler shop where Fye’s father worked and above which

Fye’s father lived. Several people, including Fye’s sister, were present at the muffler shop.

Mavrakis entered through the bay door, slashed a garbage can, and ordered Fye’s father to “[c]all

Robert [because] I want my car back.” Mavrakis further screamed at Fye’s father that he would

“cut [his] f***ing head off if [he didn’t] call [his] son.” Fye’s father grabbed a gun and warned

Mavrakis that he would kill him if Mavrakis continued to come after them with the bayonet.

Mavrakis backed out of the muffler shop and Fye’s father fired a warning shot.

       {¶7} After he was arrested, Mavrakis remarked that he would have killed Fye if he had

been there. Mavrakis also stated, “I’m going to do some time, but when I get out, I will kill

him.” At that point, Mavrakis’ demeanor was “matter-of-fact” according to the police officer

who heard the remarks.
                                                3


       {¶8} Mavrakis was charged with aggravated burglary, vandalism, and two counts of

aggravated menacing for his actions at the apartment. He was charged with felonious assault and

breaking and entering for his conduct at the muffler shop.

       {¶9} Following a jury trial, Mavrakis was found guilty of the charges arising out of his

actions at the apartment. He was found not guilty of the charges relating to the muffler shop.

The court ordered a presentence investigation report. According to the report, Mavrakis had

prior convictions for, inter alia, felonious assault and aggravated vehicular homicide. The trial

court merged the vandalism and aggravated menacing convictions into the aggravated burglary

conviction for purposes of sentencing. The court sentenced Mavrakis to seven years in prison for

aggravated burglary, which it found to be a mandatory term.

       {¶10} Mavrakis appeals raising six assignments of error for our review.

                               Assignment of Error Number One

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR
       WHEN IT FOUND MR. MAVRAKIS GUILTY OF AGGRAVATED
       BURGLARY BECAUSE THE EVIDENCE WAS INSUFFICIENT TO
       SUPPORT SUCH FINDINGS.

       {¶11} In his first assignment of error, Mavrakis argues that there was insufficient

evidence to convict him of aggravated burglary because Fye’s uncle unlocked the door that

Mavrakis opened to enter the apartment. We disagree.

       {¶12} The sufficiency of the evidence is a question of law, which we review de novo.

See State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997). Our review is to determine whether the

State met its burden of production at trial. State v. Glunt, 9th Dist. Medina No. 13CA0050-M,

2014-Ohio-3533, ¶ 5. “The relevant inquiry is whether, after viewing the evidence in a light

most favorable to the prosecution, any rational trier of fact could have found the essential
                                                 4


elements of the crime proven beyond a reasonable doubt.” State v. Jenks, 61 Ohio St. 3d 259

(1991), paragraph two of the syllabus.

       {¶13} Mavrakis was convicted of aggravated burglary in violation of R.C.

2911.11(A)(2). That section provides:

       No person, by force, stealth, or deception, shall trespass in an occupied structure
       or in a separately secured or separately occupied portion of an occupied structure,
       when another person other than an accomplice of the offender is present, with
       purpose to commit in the structure or in the separately secured or separately
       occupied portion of the structure any criminal offense, if * * * [t]he offender has a
       deadly weapon or a dangerous ordnance on or about the offender’s person or
       under the offender’s control.

R.C. 2911.11(A)(2). Mavrakis argues that the State’s evidence was insufficient to establish that

he trespassed in the apartment by force, stealth, or deception.

       {¶14} “’Force’ means any violence, compulsion, or constraint physically exerted by any

means upon or against a person or thing.” R.C. 2901.01(A)(1). Opening an unlocked door is

sufficient to satisfy the force element of the statute. State v. Shelly, 9th Dist. Wayne No.

10CA0032, 2011-Ohio-4301, ¶ 12, citing State v. Shirley, 9th Dist. Summit No. 20569, 2002 WL
5177, *2 (Jan. 2, 2002).

       {¶15} The trespass element is met when a person “without privilege to do so * * *

[k]knowingly enter[s] or remain[s] on the land or premises of another.” R.C. 2911.10, R.C.

2911.21(A)(1). A privilege is “an immunity, license, or right conferred by law, bestowed by

express or implied grant, arising out of status, position, office, or relationship, or growing out of

necessity.” R.C. 2901.01(A)(12).

       {¶16} In the present case, Fye’s grandmother testified that Mavrakis beat on the glass

door to the apartment with what she thought was a machete. She later learned it was actually a

bayonet. She further testified that, after approximately two minutes, her schizophrenic son
                                                 5


turned the latch to the lock. Her son, Fye’s uncle, testified that he unlocked the door because he

“was afraid of [Mavrakis] busting the glass and knocking the window out of the glass.”

According to the grandmother, Mavrakis, then, “stuck his fingers in there and he pushed the door

open.” When asked if she or her son let Mavrakis in the apartment, she confirmed that they did

not. On cross-examination, she indicated that there was a curtain covering the glass door when

Mavrakis arrived. In addition, she admitted that, despite Mavrakis’ pounding on the glass, the

door did not break.

       {¶17} Mavrakis argues that, by unlocking the door, Fye’s uncle gave him an express or

implied invitation to enter the apartment. Mavrakis contends that State v. Barksdale, 2 Ohio

St.3d 126 (1983) supports his argument. Barksdale is not on point. In Barksdale, the issue was

whether “a party, who enters premises open to the public with an intent to commit thereon a

felonious act, forfeits his right of entry and becomes a trespasser, subject to prosecution * * * for

breaking and entering.” (Emphasis added.) Id. at 127. It was undisputed that the business owner

had extended a “tacit invitation” to the general public to enter the premises, which amounted to a

privilege. Id. at 128. The issue was whether that privilege had been forfeited, not the granting of

an invitation to enter. Moreover, residential premises are inherently different than business

premises. “The interest of a private person in the inviolability of his home is materially greater

than that of a business owner in his business premises, particularly where the business premises

are open to the public.” State v. Steffen, 31 Ohio St. 3d 111, 115 (1987).

       {¶18} Mavrakis has not cited any case law indicating that there is a privilege to enter a

residence based solely on the unlocking of a door. The jury was not required to view the

unlocking of the door in isolation from the circumstances surrounding that action. See State v.

Wells, 5th Dist. Stark No. 2009 CA 00168, 2010-Ohio-3126, ¶ 26 (finding sufficient evidence of
                                                 6


trespass despite victim’s unlocking of door when victim did not give defendant permission to

enter and defendant forced door open). The jury was presented with evidence that Mavrakis

persisted in banging on the door with a bayonet for two minutes. Although Fye’s uncle unlocked

the door, he testified that he did so out of fear. Neither the uncle nor the grandmother opened the

door or said that Mavrakis could enter.

       {¶19} Mavrakis also argues that his privilege to enter the apartment was never revoked.

But, this argument presupposes that he had a privilege to enter the apartment in the first place.

Viewing the evidence in the light most favorable to the State, a rational jury could conclude that

Mavrakis trespassed in the apartment.

       {¶20} Mavrakis’ first assignment of error is overruled.

                                Assignment of Error Number Two

       MR. MAVRAKIS’ CONVICTIONS [sic] FOR AGGRAVATED BURGLARY
       IS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶21} In his second assignment of error, Mavrakis contends that his conviction for

aggravated burglary was against the manifest weight of the evidence. We disagree.

       {¶22} “[A] prerequisite for any reversal on manifest-weight grounds is conflicting

evidence.” (Emphasis added.) State v. Tate, 140 Ohio St. 3d 442, 2014-Ohio-3667, ¶ 20. “In

determining whether a criminal conviction is against the manifest weight of the evidence, an

appellate court must * * * determine whether in resolving conflicts in the evidence, the trier of

fact clearly lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered.” (Emphasis added.) State v. Otten, 33 Ohio App. 3d
339, 340 (9th Dist.1986). When reversing based on the manifest weight of the evidence, “the

appellate court sits as a ‘thirteenth juror’ and disagrees with the [fact-finder’s] resolution of the
                                                 7


conflicting testimony.” (Emphasis added.) State v. Thompkins, 78 Ohio St. 3d 380, 387 (1997),

quoting Tibbs v. Florida, 457 U.S. 31, 42 (1982).

       {¶23} Although Mavrakis purports to make a manifest-weight argument, he concedes

“none of the witnesses’ testimony is in conflict.”    Mavrakis does not contend that the jury lost

its way in resolving conflicting evidence. Rather, he argues that the evidence presented did not

establish that he trespassed because he had “an implied grant to enter” the apartment. In essence,

he reiterates his sufficiency argument. As Mavrakis has not pointed to any conflicting evidence

in the record, his conviction is not against the manifest weight of the evidence.

       {¶24} Mavrakis’ second assignment of error is overruled.

                               Assignment of Error Number Three

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR BY
       IMPOSING A MANDATORY SENTENCE.

       {¶25} Under his third assignment of error, Mavrakis argues that the trial court had

insufficient evidence regarding his prior convictions to impose a mandatory prison term. We

disagree.

       {¶26} A court is required to impose a mandatory sentence upon an offender who is

convicted of a first degree felony if the offender was previously convicted of any first or second

degree felony. R.C. 2929.13(F)(6). In the present case, Mavrakis was convicted of aggravated

burglary. Aggravated burglary is a first degree felony. R.C. 2911.11(B). Thus, if Mavrakis had

been previously convicted of a first or second degree felony, the court was required to sentence

him to a mandatory prison term.

       {¶27} At the start of the sentencing hearing, the trial judge noted that she had ordered and

reviewed a presentence investigation report (“PSI”). The prosecuting attorney and defense

counsel confirmed that they had also reviewed it. Defense counsel commented on certain
                                                  8


discrepancies in the PSI regarding Mavrakis’ childhood. The PSI lists Mavrakis’ criminal

history including a 1997 felonious assault. It indicates that he served eight years for that

conviction, but it does not state the degree of the offense. Neither defense counsel nor Mavrakis

indicated that there were any inaccuracies in his criminal history as listed in the PSI.

       {¶28} Later in the hearing, the trial judge stated that the sentence would be mandatory

because of Mavrakis’ prior offenses, particularly the 1997 felonious assault, which she stated

was “an F-2 offense.” The prosecutor interjected that it was “[a]n F-1 offense” because the

victim was a police officer. Mavrakis did not object or contradict this factual assertion, which

was not contained in the PSI. The trial court, then, proceeded to merge the vandalism and

aggravated menacing convictions into the aggravated burglary. Then, she announced that she

was imposing a seven-year sentence, which would be mandatory. At that point, defense counsel

objected “only to the mandatory nature of the sentence.”

       {¶29} On appeal, Mavrakis argues that “something more must be placed in the record to

support the existence of a prior conviction other than the unsworn statement of the prosecutor

and the unsworn and hearsay statements made in the PSI.” Initially, we note that the Rules of

Evidence do not apply to sentencing hearings. Evid.R. 101(C)(3). The court is required to

consider information presented by the prosecutor, the offender, and the presentence investigation

report, which contains the defendant’s criminal history.        See R.C. 2929.19(B)(1) and R.C.

2951.03(B)(1).

       At the sentencing hearing, the court, before imposing sentence, shall consider the
       record, any information presented at the hearing by any person pursuant to
       division (A) of this section [including the offender, the prosecuting attorney, and
       the victim], and, if one was prepared, the presentence investigation report made
       pursuant to section 2951.03 of the Revised Code or Criminal Rule 32.2, and any
       victim impact statement made pursuant to section 2947.051 of the Revised Code.

R.C. 2929.19(B)(1).
                                                9



       {¶30} Mavrakis argues that a PSI is “limited to information which is ‘directly relevant to

the aggravating and mitigating circumstances.’” Quoting State v. Glenn, 28 Ohio St. 3d 451

(1986), paragraph two of the syllabus. The Court, however, prefaced that requirement stating,

“It is error for one who prepares a presentence report to include witness statements given to the

police or other versions of the crime taken from police reports when the presentence report is to

be utilized in the mitigation phase of an aggravated murder trial.” (Emphasis added.) Glenn at

paragraph two of the syllabus. Mavrakis has not pointed to any case law extending Glenn

beyond capital cases.

       {¶31} Mavrakis acknowledges that prior convictions can be considered as a sentencing

factor under R.C. 2929.12(E)(2). Nonetheless, he contends that something beyond the PSI “such

as a journal entry of conviction” is required to prove a prior conviction under the mandatory

sentencing provisions in R.C. 2929.13(F)(6). We have previously noted that a “PSI report

provides the trial court with valuable information to be considered in determining the type and

duration of sentence to impose.” State v. Berkenstock, 9th Dist. Summit Nos. 26721 and 26815,

2013-Ohio-4576, ¶ 16. This includes “fact-based considerations” under R.C. 2929.13. See id.

“Where, as here, the prior offense affects only the penalty, it is not an essential element of the

subsequent offense, but strictly a sentencing consideration for the court.” State v. Allen, 29 Ohio

St.3d 53, 55 (1987).

       {¶32} Mavrakis further argues that the trial court could not take judicial notice of his

prior conviction. Mavrakis ignores the fact that the PSI was ordered specifically for sentencing

in this case. This is not a case where “the trial court went beyond the evidence in the record and

sua sponte took judicial notice of ‘its own docket, entries and files.’” See In re J.C., 186 Ohio
10


App.3d 243, 2010-Ohio-637, ¶ 13 (9th Dist.). Rather, the PSI, and the facts contained therein,

are a part of the record in this case.

        {¶33} If Mavrakis believed there were any factual inaccuracies in the PSI, R.C.

2951.03(B) provided a mechanism for him to raise that issue.

        Prior to sentencing, the court shall permit the defendant and the defendant’s
        counsel to comment on the presentence investigation report and, in its discretion,
        may permit the defendant and the defendant’s counsel to introduce testimony or
        other information that relates to any alleged factual inaccuracy contained in the
        report.

R.C. 2951.03(B)(2). “The burden of proof regarding any inaccuracy in the PSI is on the

defendant who alleges the report is inaccurate.” State v. Deeb, 6th Dist. Erie No. E-14-117,

2015-Ohio-2442, ¶ 14, quoting State v. Cisco, 5th Dist. Delaware No. 13 CAA 04 0026, 2013-

Ohio-5412, ¶ 28. Mavrakis did not challenge the factual accuracy of his criminal history as

contained in the PSI.

        {¶34} Consequently, we cannot say that the trial court erred in relying on the PSI in

determining that Mavrakis had a prior conviction for felonious assault. Statutorily felonious

assault is either a first or second degree felony. R.C. 2903.11(D). In the instant case, Mavrakis’

aggravated burglary conviction is first degree felony; therefore, his sentence is mandatory. See

R.C. 2929.13(F)(6).

        {¶35} Mavrakis’ third assignment of error is overruled.

                                  Assignment of Error Number Four

        THE TRIAL COURT COMMITTED STRUCTURAL, REVERSIBLE, AND
        PLAIN ERROR BY CONSIDERING JURY ACQUITTED CRIMINAL
        CHARGES AT MR. MAVRAKIS’ SENTENCING HEARING IN VIOLATION
        OF HIS U.S. CONSTITUTION’S [sic] SIXTH AMENDMENTS RIGHTS.

        {¶36} Under his fourth assignment of error, Mavrakis argues that the trial judge violated

his Sixth Amendment right to a jury trial by considering trial testimony regarding the incident at
                                                 11


the muffler shop after the jury found him not guilty of the indicted offenses related to that

location. We disagree.

       {¶37} Mavrakis argues that the court committed structural and plain error. Structural

error is limited to certain constitutional errors that “affect[ ] the framework within which the trial

proceeds, rather than simply [being] an error in the trial process itself.” State v. Davis, 127 Ohio

St.3d 268, 2010-Ohio-5706, ¶ 22, quoting State v. Perry, 101 Ohio St. 3d 118, 2004-Ohio-297, ¶

17. While plain error requires a showing that the outcome would have been different but for the

error, structural error requires a reversal even without a showing of prejudice. Davis at ¶ 18. An

appellate court must first find that a constitutional error has occurred before it can find that the

alleged error was structural. State v. Williams, 9th Dist. Summit No. 26014, 2012-Ohio-5873, ¶

7.

       {¶38} Mavrakis relies primarily on Alleyne v. United States, __ U.S. __, 133 S. Ct. 2151

(2013). In Alleyne, a jury found the defendant had a firearm, but the trial judge found that he

“brandished” the firearm. Brandishing a firearm elevated the statutory minimum from five years

to seven years. Id. at 2155. The Supreme Court held, “When a finding of fact alters the legally

prescribed punishment so as to aggravate it, the fact necessarily forms a constituent part of a new

offense and must be submitted to the jury.” (Emphasis added.) Id. at 2162. Because the fact of

“brandishing” a firearm elevated the statutory minimum sentence, that fact needed to be found

by the jury, not the judge. The Court’s ruling did not extend to all “fact[s] that influence[]

judicial discretion.” Id. at 2163. The Court continues to recognize that “broad sentencing

discretion, informed by judicial factfinding, does not violate the Sixth Amendment.” Id.

       Juries must find any facts that increase either the statutory maximum or minimum
       because the Sixth Amendment applies where a finding of fact both alters the
       legally prescribed range and does so in a way that aggravates the penalty.
       Importantly, this is distinct from factfinding used to guide judicial discretion in
                                                12


       selecting a punishment ‘within limits fixed by law.’ Williams v. New York, 337
U.S. 241, 246 (1949). While such findings of fact may lead judges to select
       sentences that are more severe than the ones they would have selected without
       those facts, the Sixth Amendment does not govern that element of sentencing.

(Emphasis sic.) Id. at fn. 2.

       {¶39} This case involves neither a statutory maximum nor minimum. Mavrakis was

convicted of aggravated burglary, a first degree felony. See R.C. 2911.11(A)(2) and (B). For a

first degree felony, Mavrakis could be sentenced from three to eleven years in prison. R.C.

2929.14(A)(1). The trial court sentenced him to seven years. As the trial court did not determine

a fact that altered the legally prescribed sentencing range, the Sixth Amendment is not

implicated. See Alleyne at fn. 2.

       {¶40} Mavrakis’ reliance on State v. Bevly, 142 Ohio St. 3d 41, 2015-Ohio-475 is

similarly misplaced. In Bevly, a defendant brought a challenge to R.C. 2907.05(C)(2)(a) because

it elevated a presumption of a prison term to a mandatory prison term if there was corroborating

evidence of the crime. Without the corroborating evidence finding, a defendant could possibly

overcome the presumption of a prison term and receive a community-control sanction. Bevly at ¶

25. The Court found, “In raising the floor of the minimum sentence, the statute produces a

higher sentencing range.” Id. at ¶ 26. Unlike Bevly, Mavrakis was not subjected to a higher

sentencing range.

       {¶41} Because Mavrakis has not presented a constitutional error, a structural error

analysis is not appropriate in this case. See Williams, 2012-Ohio-5873, at ¶ 10. Nor has

Mavrakis demonstrated plain error. In order to find plain error, there must be “(1) a deviation

from a legal rule; (2) that is obvious, and; (3) that affects the appellant’s substantial rights.”

State v. Just, 9th Dist. Wayne No. 12CA0002, 2012-Ohio-4094, ¶ 6. “[T]he starting point for a

plain-error inquiry” is the existence of an “error.” State v. Hill, 92 Ohio St. 3d 191, 200 (2001).
                                                13


       {¶42} “It is well established that a sentencing judge may take into account facts

introduced at trial relating to other charges, even ones of which the defendant has been

acquitted.” State v. Wiles, 59 Ohio St. 3d 71, 78 (1991). The court may consider prior arrests,

unindicted acts, and not guilty verdicts before imposing sentence as long as they are not the sole

basis for the sentence. State v. Reeves, 8th Dist. Cuyahoga No. 100560, 2014-Ohio-3497, ¶ 32;

see also State v. D’Amico, 9th Dist. Summit No. 27258, 2015-Ohio-278, ¶ 6 (uncharged conduct

may be considered when it is not the sole basis for the sentence).

       {¶43} In the present case, after acknowledging that the jury found Mavrakis not guilty on

certain counts, the trial court stated, “clearly I’m not sentencing on those counts, but as I’ve

reviewed here, when you think about the issues that caused me concern about this, about

community safety, and about this man’s likelihood to commit future crime - - those are things

that I have to take into account - - I simply can’t discount what happened at those places.”

Mavrakis argues that this statement demonstrates that he was sentenced for the acquitted charges

at the muffler shop.

       {¶44} Mavrakis takes this statement out of context. The trial judge did not state or

otherwise indicate that she believed Mavrakis committed a crime at the muffler shop; rather she

was concerned about Mavrakis’ “hair-trigger temper” as reflected in the testimony she had heard.

The court recalled the testimony of Fye’s sister wherein she stated that Mavrakis threatened their

father stating, “I’m going to cut your f***ing head off if you don’t call your son.” The arresting

officer had testified that, while in the booking area of the jail, Mavrakis stated: “Good thing he

wasn’t there. I would have killed him” and “I’m going to do some time, but when I get out, I

will kill him.” The trial judge was concerned that, if Mavrakis did not learn to control his

temper, there would be “bigger problems.”
                                                 14


       {¶45} Moreover, this testimony did not form the sole basis for Mavrakis’ sentence. The

trial judge noted that Mavrakis had a “significant record” and was on post-release control when

he committed the aggravated burglary. She recounted the testimony of Fye’s grandmother and

uncle regarding how Mavrakis entered the apartment swinging the bayonet with “rage in his

eyes,” how shocked and frightened they were, and that they were not strangers to Mavrakis. The

judge noted that “the root of the problem in this case was this ownership of a car” when

Mavrakis was under a license suspension due to his prior conviction for aggravated vehicular

homicide. She noted that, if Mavrakis had been compliant with his sentence and supervision,

this root problem would never have arisen. These remarks indicate that Mavrakis had not

responded favorably to previously imposed sanctions. Thus, the sentencing transcript as a whole

reflects that the trial judge considered the need to protect the public, the seriousness of Mavrakis’

conduct, its impact on the victims, and the likelihood that he would commit future crimes. See

R.C. 2929.11 and R.C. 2929.12.

       {¶46} Mavrakis’ fourth assignment of error is overruled.

                                Assignment of Error Number Five

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR AT
       THE SENTENCING HEARING BY FAILING TO COMPLY WITH R.C.
       2929.19(B)(2)(F).

       {¶47} Under his fifth assignment of error, Mavrakis argues the trial court erred because it

failed to order him not to use any drugs of abuse and did not advise him that he would be subject

to random drug testing in prison.

       {¶48} R.C. 2929.19(B)(2)(f) provides:

       if the sentencing court determines at the sentencing hearing that a prison term is
       necessary or required, the court shall * * * [r]equire that the offender not ingest or
       be injected with a drug of abuse and submit to random drug testing as provided in
       section 341.26, 753.33, or 5120.63 of the Revised Code, whichever is applicable
                                                15


       to the offender who is serving a prison term, and require that the results of the
       drug test administered under any of those sections indicate that the offender did
       not ingest or was not injected with a drug of abuse.

       {¶49} In the present matter, it is undisputed that the trial court did not provide this

advisement to Mavrakis. Mavrakis argues that this failure amounts to plain error and requires

that we remand the matter for resentencing. The State, on the other hand, argues that any error

was harmless. A harmless error “does not affect substantial rights [and] shall be disregarded.”

Crim.R. 52(A). “Plain errors or defects affecting substantial rights may be noticed although they

were not brought to the attention of the court.” Crim.R. 52(B).

       {¶50} We have previously “agree[d] with other Districts that have decided the trial

court’s failure to include this provision in a defendant’s sentence is harmless error.” State v.

Culgan, 9th Dist. Medina No. 09CA0060-M, 2010-Ohio-2992, ¶ 18. These courts have reasoned

that the requirements are intended to facilitate drug testing of prisoners, not to create a

substantive right for the defendant. Id., citing State v. Leeson, 2d Dist. Montgomery No. 21993,

2007-Ohio-3704, ¶ 8, State v. Mason, 3d Dist. Marion No. 9-05-21, 2006-Ohio-1998, State v.

Willet, 5th Dist. Muskingum No. CT2002-0024, 2003-Ohio-6357. In addition to the Second,

Third, and Fifth Districts, the First and the Twelfth Districts have also found that the failure to

provide this notification is harmless error. See, e.g., State v. Jones, 1st Dist. Hamilton No. C-

130625, 2014-Ohio-3345, ¶ 19; State v. Moore, 12th Dist. No. CA2014-02-016, 2014-Ohio-

5191, ¶ 16.

       {¶51} Mavrakis cites State v. Benitez-Maranon, 9th Dist. Summit Nos. 26461 and 26659,

2014-Ohio-3575 in support of his argument that this matter should be remanded to provide the

advisement contained in the statute. Id. at ¶ 16-17. Benitez-Maranon did not present us with an

argument, as we have in the present case, that the failure to provide the advisement contained in
                                                 16


R.C. 2929.19(B)(2)(f) rises to the level of plain error. Consequently, it did not alter our holding

in Culgan that such error is harmless. In addition, Benitez-Maranon was already being remanded

to the trial court for other sentencing issues. Id. at ¶ 15. Accordingly, we directed that the trial

court also comply with R.C. 2929.19(B)(2)(f) on remand. Id. at ¶ 17. Such is not the case here.

       {¶52} Mavrakis’ fifth assignment of error is overruled.

                                 Assignment of Error Number Six

       MR. MAVRAKIS WAS DENIED HIS CONSTITUTIONAL RIGHT TO
       EFFECTIVE ASSISTANCE OF COUNSEL WHEN HIS TRIAL COUNSEL
       FAILED TO ARGUE AT THE SENTENCING HEARING THAT THE TRIAL
       COURT FAILED TO COMPLY WITH R.C. 2929.19(B)(2)(F).

       {¶53} Under his sixth assignment of error, Mavrakis argues that his trial counsel was

ineffective for not objecting to the trial court’s failure to order him not to use drugs and to inform

him that he would be subject to random drug testing.

       {¶54} To prove ineffective assistance of counsel, Mavrakis must establish that (1) his

counsel’s performance was deficient, and (2) that but for counsel’s deficient performance there is

a reasonable probability that the result of the trial would have been different. Strickland v.

Washington, 466 U.S. 668, 687 (1984). We have already determined that the trial court’s failure

to comply with R.C. 2929.19(B)(2)(f) was harmless error. When an error is harmless, the

appellant “cannot show the necessary prejudice required to support an ineffective assistance of

counsel claim.” State v. Blankenship, 9th Dist. Summit No. 16019, 1993 WL 329962, *4 (Sept.

1, 1993); see also State v. Smith, 9th Dist. Wayne No. 02CA0068, 2003-Ohio-4264, ¶ 11.

       {¶55} Mavrakis’ sixth assignment of error is overruled.

                                                 III

       {¶56} Mavrakis’ assignments of error are overruled.          The judgment of the Summit

County Court of Common Pleas is affirmed.
                                                17


                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     BETH WHITMORE
                                                     FOR THE COURT



HENSAL, P. J.
SCHAFER, J.
CONCUR.


APPEARANCES:

NEIL P. AGARWAL, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.